DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the first diameter” in line 12. While there is antecedent basis for the “first outer diameter”, Applicant is requested to amend the limitation to read “the first outer diameter” for consistency purposes.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the outer surface of the connection member” in line 2. While the connection member inherently has an outer surface, Applicant is requested to amend the limitation to read “an outer surface of the connection member” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,998,939 B2) in view of Kunsman (US 4,886,304).
Regarding claim 1, Price discloses a medical device (reusable transducer and blade assembly 500; Figs. 9A-C), comprising: an elongate member (inner tubular actuation member 670) having proximal end region (towards 664) and a distal end region (towards 674; Fig. 9A); an end effector (end effector 700) having a proximal end region (towards 734) and a distal end region (towards blade; Fig. 9A); a connection member (L-shaped slot 674 and pin 734) coupled to the distal end region of the elongate member (670; Fig. 9A) and the proximal end region (as pin 734 is coupled to the proximal end region of the end effector) of the end effector (700; Fig. 9A). The connection member allows for coupling and decoupling of the end effector.

However, Kunsman teaches a connection member (sleeve 30; Fig. 3) for coupling two elongate members (38) together. The connection member (30) coupled to the distal end region of a first elongate member (pipe 38 on the left side of the page; Fig. 3) and the proximal end region of a second elongate member (pipe 38 on the right side of the page; Fig. 3), the connection member (30) having a first outer surface (outer surface of 30), a first outer diameter (outer diameter of 30), and an inner lumen (lumen through which pipes 38 extend; Fig. 3); a first bushing (cap 34 on the left side of Fig. 3) positioned adjacent to the connection member (Fig. 3), the first bushing having a second outer surface (outer surface of 34) and a second outer diameter (outer diameter of 34) larger than the first outer diameter (Fig. 3), wherein the distal end region of the first elongate member (38) extends within a portion of the inner lumen of the connection member (30; Fig. 3); wherein the proximal end region of the second elongate member (38) extends within a portion of the inner lumen of the connection member (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection member of Price the connection member and bushing coupling of Kunsman. The claim would have been 
Regarding claim 2, Price substantially discloses the invention as claimed and further discloses an outer catheter (outer sheath 660) having a proximal end region (towards handle), a distal end region (towards end effector) and a lumen (lumen through which 670 extends) extending therein (Fig. 9A), wherein the elongate member (670) is configured to translate, rotate or both translate and rotate within at least a portion of the lumen of the outer catheter (as the inner tubular actuation member 670 at least translates within outer sheath 660; Figs. 9A-C).
Regarding claim 3, modified Price discloses wherein the outer catheter (660) includes an inner surface (inner surface of 660), and wherein the second outer surface of the first bushing (34 of Kunsman) is configured to shield the first outer surface of the connection member (30 of Kunsman) from contact with the inner surface of the outer catheter (as the outer diameter of 34 is larger than and surrounds the outer diameter of 30 of Kunsman).
Regarding claim 4, modified Price discloses wherein the first bushing (34 of Kunsman) includes an aperture (inwards of inner threads of 34 of Kunsman), and wherein the elongate member extends through the aperture (as 34 and 30 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).

Regarding claim 6, modified Price discloses wherein the first bushing (34 of Kunsman) is free to translate, rotate or both translate and rotate along the elongate member (as cap 34 translates and rotates along pipe 38 until it is fully secured to the pipe).
Regarding claim 7, modified Price discloses wherein the first bushing (34 of Kunsman) extends circumferentially around an outer surface of the elongate member (as 34 and 30 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).
Regarding claim 8, modified Price discloses wherein the first bushing (34 of Kunsman) directly contacts the connection member (30; Fig. 3).
Regarding claim 9, modified Price discloses a second bushing (34 on the right side of Fig. 3), and wherein the first bushing is positioned proximal to the connection member (as at least a portion of the cap 34 on the left side of Fig. 3 extends proximal of 30) and wherein the second bushing is positioned distal to the connection member (as at least a portion of the cap 34 on the right side of Fig. 3 extends distal to 30).
Regarding claim 10, modified Price discloses wherein the second bushing (34) includes a third outer diameter (outer diameter of 34 on the right side of Fig. 3) and wherein the third outer diameter is greater than the first outer diameter (as the outer diameter of 34 is greater than the outer diameter of 30).

Price fails to disclose wherein the connection system includes a connection member and a first bushing, the connection member having a first outer diameter and an inner lumen, and wherein the first bushing has a second diameter larger than the first diameter; wherein the proximal shaft portion of the drive shaft extends within a portion of the inner lumen of the connection member, and wherein the distal shaft portion of the drive shaft extends within a portion of the inner lumen of the connection member.
However, Kunsman teaches a connection member (sleeve 30; Fig. 3) for coupling two elongate members (38) together. The connection member (30) coupled to the distal end region of a first elongate member (pipe 38 on the left side of the page; Fig. 3) and the proximal end region of a second elongate member (pipe 38 on the right side of the page; Fig. 3), the connection member (30) having a first outer surface (outer surface of 30), a first outer diameter (outer diameter of 30), and an inner lumen (lumen through which pipes 38 extend; Fig. 3); a first bushing (cap 34 on the left side of Fig. 3) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection member of Price the connection member and bushing coupling of Kunsman. The claim would have been obvious because the substitution of one known coupling/decoupling arrangement for another would have yielded the predictable result of allowing the user to securely attach and detach the end effector from the drive shaft.
Regarding claim 14, modified Price discloses wherein the first bushing (34 of Kunsman) is configured to space the outer surface of the connection member (30) away from the inner surface of the outer member (as the outer diameter of 34 is larger than and surrounds the outer diameter of 30 of Kunsman).
Regarding claim 15, modified Price discloses wherein the first bushing (34 of Kunsman) includes an aperture (inwards of inner threads of 34 of Kunsman), and wherein the drive shaft extends through the aperture (as 34 and 30 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).

Regarding claim 17, modified Price discloses wherein the first bushing (34 of Kunsman) is free to translate, rotate or both translate and rotate along the elongate member (as cap 34 translates and rotates along pipe 38 until it is fully secured to the pipe).
Regarding claim 18, modified Price discloses wherein the first bushing (34 of Kunsman) directly contacts the connection member (30; Fig. 3).
Regarding claim 19, modified Price discloses a second bushing (34 on the right side of Fig. 3), and wherein the first bushing is positioned proximal to the connection member (as at least a portion of the cap 34 on the left side of Fig. 3 extends proximal of 30) and wherein the second bushing is positioned distal to the connection member (as at least a portion of the cap 34 on the right side of Fig. 3 extends distal to 30).
Regarding claim 20, Price discloses an endoscope (500; Figs. 9A-C; as embodiments of the invention have application in convention endoscopic instrumentation; column 21, lines 25-27), comprising: a handle (casing 610); an outer member (outer sheath 660) coupled to the handle (Fig. 9B), the outer tubular member (660) having an inner surface (inner surface of 660) and a lumen (lumen through which 670 extends) extending therein (Fig. 9A); a drive shaft (including at least 670 and tubular portion surrounding 734) extending within the lumen of the outer member (Fig. 9C), the drive shaft having a proximal shaft portion (670) and a distal shaft portion 
Price fails to disclose the connection member having a first end, a second end and an inner lumen, and wherein both the proximal shaft portion and the distal shaft portion of the drive shaft extend within the inner lumen of the connection member; and a spacing member positioned adjacent to the connection member; wherein the spacing member is configured to prevent an outer surface of the connection member from contacting the inner surface of the outer member.
However, Kunsman teaches a connection member (sleeve 30; Fig. 3) for coupling a proximal shaft portion (pipe 38 on the left side of Fig. 3) and a distal shaft portion (pipe 38 on the right side of Fig. 3) together. The connection member (30) having a first end (on left side of Fig. 3), a second end (on right side of Fig. 3) and an inner lumen (lumen through which pipes 38 extend), and wherein both the proximal shaft portion and the distal shaft portion extend within the inner lumen of the connection member (Fig. 3); and a spacing member (cap 34) positioned adjacent to the connection member (Fig. 3); the connection member (30) having a first outer surface (outer surface of 30), a first outer diameter (outer diameter of 30), and an inner lumen (lumen through which pipes 38 extend; Fig. 3); the spacing member having a second outer diameter (outer diameter of 34) larger than the first outer diameter (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection member of Price the connection member and bushing coupling of Kunsman. The claim would have been obvious because the substitution of one known coupling/decoupling arrangement for .

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,998,939 B2) in view of Kunsman (US 4,886,304), as applied to claim 1 above, and further in view of DeGraaf et al. (US 2016/0213387 A1).
Regarding claims 11 and 12, Price discloses wherein the distal end region of the end effector includes a clamp arm (750) similar to forceps but fails to disclose wherein the distal end region of the end effector includes a basket or a snare.
However, DeGraaf teaches a medical device (endoscopic system) wherein the distal end region of an end effector (end effector 120) may include forceps, a basket or a snare ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end region of the end effector of modified Price to include either a basket or a snare as taught by DeGraaf in order to effectives capture stones and other materials to thereby use the device for additional surgical needs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771